Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s response dated 2/15/22, the Applicant amended claims 1, 6, 10, 14, 15 and argued claims 1, 10 and 19 previously rejected claims in the Office Action dated 9/16/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 10, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama, United States Patent No. 6208956, in view of Cazemier et at., United States Patent No 6609123  (hereinafter “Cazemier.
Claim 1:
	Motoyama discloses:
identifying a content object obtained from a content source; wherein the content object comprises a document or program code (see column 3 lines 43-51). Motoyama teaches identifying a content object obtained from a content source such as a document;
generating second content objects derived from the first content object, wherein each of the second content objects is unique in relation to the other second content objects, and wherein generating each of the second content objects comprises:
identifying one or more language elements in a first structure from the first content object (see column 3 lines 57 -61). Motoyama teaches identifying one or more language elements in the first structure form the document; 
translating the one or more language elements in the first structure to a second structure, wherein the second structure provides synonymous mutations of the first structure (see column 5 lines 16-22 and 41-52). Motoyama teaches translating the one or more language elements in the first structure to the second structure and determining a mutation of the one or more language elements in the first structure to create the second document.
generating the second content object from the first content object by replacing the one or more language elements in the first structure with the one or more language elements in the second (see column 5 lines 16-26). Motoyama teaches translating the one or more language elements in the first structure to a second structure;

Motoyama fails to expressly disclose determining if the third document is derived from the second document. 

	Cazemier discloses:
distributing for display, the second content objects to entities, wherein each entity receives a different content object of the second content objects (see column 13 lines 20-33). Cazemier teaches create transformation of content objects which are distributed for display;
identifying a third content object; (see column 13 lines 20-33). Cazemier teaches identifying multiple objects and determining a source/origin of the object of the entities associated with the object based on the attributes in relation to the other attributes of the other objects.
and determining an entity of the entities as a source of the third content object based on a comparison of one or more language elements in the third content object to the one or more language elements in the second content objects (see column 56 lines 30-67). Cazemier teaches determining the source entity by comparing the language elements (SQL statements) from one content object to language elements of another content object to determine the source associated with an entity. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 2:
	Motoyama discloses:
wherein first structure comprises a sequence of one or more words, characters, punctuation elements, spaces, or carriage returns (see column 5 lines 16-32). Motoyama teaches the first structure comprises a sequence of words, characters, elements, spaces. 

Claim 4:
	Motoyama discloses:
wherein identifying the third content object comprises identifying the third content object as a post to social media service, news service, blog service, or email service (see column 6 lines 48-62]). Motoyama teaches the content object can be a type of document and an email, news or blog can be a document.

Claim 5:
	Motoyama fails to expressly disclose associating entities with the identified content objects.

	Cazemier discloses:
identifying fourth content objects; for each of the fourth content objects, determining an entity of the entities associated with originating the fourth content object based on one or more language elements in the fourth content object in relation to the one or more language elements in the second content objects (see column 13 lines 20-33). Cazemier teaches identifying multiple objects and determining a source/origin of the object based on the attributes in relation to the other attributes of the other objects.
determining information associated with originating new content objects associated with originating the first content object by each of the entities based on the determination of the entities associated with originating the third content object and fourth content objects; and generating a display of the information (see column 13 lines 20-33). Cazemier teaches determining the information associated with source/origin of the object and having new objects generated based on the attributes in relation to the other attributes of the other objects;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 8:
	Motoyama fails to expressly disclose data point in the data.

	Cazemier discloses:
wherein identifying the third content object comprises identifying one or more third content object that relates to the first content object (see column 13 lines 20-33). Cazemier teaches determining the information associated with source/origin of the object based on the attributes in relation to the other attributes of the other objects.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 9:
	Motoyama fails to expressly disclose an entity being one or more users. 

	Cazemier discloses:
wherein the entities each comprise one or more users (see column 6 lines 62 – column 7 lines 10). Cazemier teaches user’s receiving and interacting with the objects.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claims 10, 11, 13, 14, 17-18:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the methods of Claims 1, 2, 4, 5, 8-9, respectively. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Konno, United States Patent Publication 2009/0210215 A1.
Claim 3:
	Motoyama and Cazemier fail to expressly disclose changing the line spacing in the document translation. 

	Konno discloses:
wherein the first structure comprises a sequence of one or more punctuation elements and spaces, wherein the first structure comprises a first quantity of spaces, and wherein translating the one or more language elements in the first structure to the second structure comprises adding or subtracting to the first quantity of spaces (see claim 1). Konno teaches the spaces in the second document based on the translation are substantially equal to or less than predetermined values of line spacing.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to include changing line spacing in the translated document for the purpose of efficiently creating a document translation in another language (see paragraph [0018]), as taught by Konno.

Claim 12:
	Although this claim is an apparatus claim, it is interpreted and rejected for the same reasons as the methods of Claim 3. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Luo et al., United States Patent Publication 2011/0022602 A1 (hereinafter “Luo”).
Claim 6:
	Motoyama and Cazemier fail to expressly disclose the distribution information including a quantity of post from each entity related to the content.

	Luo discloses:
wherein the information comprises a quantity of post from each of the entities related to the content object (see paragraph [0040]). Luo teaches the social media content objects include distribution information such as the quantity of post related to the entities. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to include including distribution information for the purpose of efficiently analyzing distribution information for social media content, as taught by Konno.

Claim 15:
	Although this claim is an apparatus claim, it is interpreted and rejected for the same reasons as the methods of Claim 6. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Palmucci, United States Patent Publication 20130185252.
Claim 19:
	Motoyama discloses:
identifying a content object obtained from a content source (see column 3 lines 43-51). Motoyama teaches identifying a content object obtained from a content source such as a document;
identifying one or more language elements in a first structure from the content object (see column 3 lines 57 -61). Motoyama teaches identifying one or more language elements in the first structure form the document; 
translating the one or more language elements in the first structure to a second structure (see column 5 lines 16-22). Motoyama teaches translating the one or more language elements in the first structure to a second structure; 
generating a second content object from the content object by replacing the one or more language elements in the first structure with the one or more language elements in the second (see column 5 lines 16-26). Motoyama teaches translating the one or more language elements in the first structure to a second structure;
storing the second content object with one or more other content objects generated from the content object, wherein each content object of the second content object and the one or more other content objects is associated with a set of one or more users (see column 11 lines 35-61). Motoyama teaches storing multiple dictionaries and multiple translations that are associated with a set of one or more languages for users.
wherein each content object of the second content object and the one or more other content objects is a unique synonymous mutation of the content object (see column 5 lines 16-22 and 41-52). Motoyama teaches translating the one or more language elements in the first structure to the second structure and determining a mutation of the one or more language elements in the first content object to create the second content object.

Motoyama fails to expressly disclose deriving additional document from the second document. 

	Cazemier discloses:
identifying a third content object; determining whether the third content object is derived from the second content object based on a comparison of language elements in the third content object to language elements in the second content object and the one or more other content objects; and objects (see column 6 lines 62 – column 7 lines 10). Cazemier teaches identifying multiple objects and determining whether the objects origin/source based on the objects attributes and determining the relation to the other objects.

Motoyama and Cazemier fail to expressly disclose generating a notification to the user. 

Palmucci discloses:
when the third content object is derived from the second content object, generating a notification indicating the set of one or more users associated with the second content object are responsible for the generation of the third content object (see paragraphs [0054]-[0056]). Palmucci teaches generating a notification indicating the user associated with the versions and allowing the versions to be public or private.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to include deriving versions from other created versions and notifying the user for the purpose of efficiently determining the source of the document version, as taught by Palmucci.

Claim 20:
	Motoyama discloses:
wherein the content object comprises a document or program code (see column 3 lines 39-51). Motoyama teaches the content object comprises a document. 

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
Claims 1, 10, 19:
	Applicant argues Cazemeir merely provides that a relationship is created between two objects when one of the objects leads to the creation of another. Thus, the Examiner equates the term object in Cazemeir to the source. However, claim 1 provides for identifying an entity as the source of the third object. 
	The Examiner disagrees. 
	Cazemier teaches determining the source entity by comparing the language elements (SQL statements) from one content object to language elements of another content object to determine the source associated with an entity (see column 56 lines 30-67). Cazemier further defines, in order for the refiner to view entities in a consistent manner as described before, it is necessary for the refiner to uniquely identify a single data source from this set, which has the highest cardinality. The refiner does this by examining the join information that is defined in the data access layer. Each join contains a left and right cardinality, which is used to calculate, from a given set of data sources referenced directly by an entity (referenced by SQL statements aka “language element”, the one data source that determines the number of rows returned for the entity (see column 56 lines 1-10). The one data source that determines the number of rows returned for the entity is often referred to as a driver data source. When the driver data source is a table in a database, it is called a driver table (see column 56 lines 18-21). The driver data source is always included in the generated data source query. Other data sources for a particular entity will only be included if these other data sources are referenced either directly or indirectly in the query Specification (see column 56 lines 22-26). Thus, Cazemier teaches the determining the source associated with the entity of the content and the rejection is maintained. 

	Applicant argues Neither Motoyama nor Cazemeir provide that (1) content objects are provided for display to multiple entities and (2) that each entity receives a different content object.  
	The Examiner disagrees. 
	Cazemier teaches create transformation of content objects which are distributed for display (see column 13 lines 20-33). Cazemier further teaches each transformation  records in the model information about changes made during execution of the transformation to avoid repeating the same activity in subsequent executions (each entity receiving a different content object). Every object class that can be modified by the transformations preferably supports an additional interface to store the transformation information. When one object leads to the creation of another, a new relationship is created between the two objects. Transformations use the source and target object identifiers to identify the original set of objects and the resulting set of objects.
	 Cazemier also teaches when formulating data source queries to identify the source, reports are created for the user that include the information of the entities associated with the data sources and the relationship between them. The report displays the data sources, the entity or multiple entities and the relationship between calculated. Thus, Cazemier discloses displaying the data and associated entities and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        4/27/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176